DECLARATION OF STATE OF EMERGENCY
AND EXECUTIVE ORDERS RELATING THERETO

 

In concert with similar declarations by the Governor, | am updating the previously proclaimed a
State of Emergency and implemented the emergency operations plan for the City of Ferguson
(the “City").

In reissuing this Order, | take note of the situation of unrest that exists not only here in Ferguson
but across the nation. | have alse consulted available members of the City Council, with our city
staff including the City Attorney and all department heads and issue this order in the absence of
a quorum of the City Council which will be effective immediately and remain in place until
rescinded by my office or revoked or modified by the City Council.

The purpose of this declaration is to paar previously stated purpose of the emergency order
The purpose is also to make additional orders that are currently warranted.

Pursuant to §44.080 RSMo and Chapter 10 of the Municipal Code of the City it is hereby ordered

1. A curfew is hereby ordered within the corporate limits of the City of Ferguson, effective
8:00 p.m. on May 31, and will remain until 5:30a.m. on June 1", 2020. Pursuant to city
ordinance, all persons shall remove themselves to and remain in their places of
residence, remain off and away from public streets, sidewalks, parks and all otner public
or open places; and no persons shall loiter or gather together in groups at any place for
any purpose whatsoever, provided that persons performing medical services, essential
=f es pd services, public officials, isa enforcement officers, firemen, and other
persons officially designated to perform some duty with referent to the civil emergency

are exempt from the curfew.

All other provisions of the previous civil emergency order declared on 18 March 2020 and
updated 17 April 2020 and 30 May 2020 shall remain in full force and effect.

SO ORDERED and filed this 31" Day of May, 2020.

CITY OF FERGUSON, MISSOURI

 

James W. Knowles Ill, Mayor

ATTEST:

 
